Citation Nr: 1243022	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for spondylosis of the thoracic spine, with associated degenerative disc disease and scoliosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to August 2000. 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2010 rating decision of the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied an increased evaluation for spondylosis of the thoracic spine, with associated degenerative disc disease and scoliosis.  

The Veteran failed to appear for a requested videoconference hearing to be held before a Veteran's Law Judge (VLJ) in August 2012.  


FINDINGS OF FACT

Throughout the pendency of the appeal, spondylosis of the thoracic spine, with associated degenerative disc disease and scoliosis, has been manifested by complaints of pain, but with generally full motion in all planes without pain and no additional loss of motion on repetitive testing.  There is no showing of intervertebral disc syndrome, neurological manifestations, incapacitating episodes, ankylosis, or fracture.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for spondylosis of the thoracic spine, with associated degenerative disc disease and scoliosis, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2009 letter, sent prior to the initial February 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  While he has indicated having had prior private treatment for his back, he indicated that most of his current treatment for his thoracic spine was with the VA, the records of which have been obtained.  He has neither submitted any private treatment records pertaining to his thoracic spine claim, nor has he returned a VA Form 21-4142 Authorization and Consent to Release Information, despite being advised by the November 2009 letter to return such, if he desired the VA to attempt to obtain any private records pertinent to his claims.  The private records that have been obtained are noted to not pertain to this matter.  Additionally the Veteran failed to report for a requested videoconference hearing before a VLJ scheduled for August 2010, with notice of the hearing shown to have been sent to his current address.  The Board finds that no further action need be taken in regards to these matters.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Additionally, he was afforded a VA examination in December 2009 in order to adjudicate his claim.  In this regard, the Board finds that the proffered opinion regarding the severity of his back disability was based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to decide the Veteran's claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.






II. Analysis

By way of history, service connection for spondylosis of the thoracic spine was granted by the RO in an April 2002 rating decision which assigned an initial 10 percent rating therein.  The Veteran filed his claim on appeal in October 2009. 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2012), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2012). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2012).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a , DC 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2012). 

The Veteran's spondylosis of thoracic spine with symptoms of low back pain have been rated 10 percent disabling under DC 5242.  Diagnostic Code 5242 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.  Findings of arthritis are shown in the report of a February 2005 VA examination that noted X-ray findings of thoracolumbar scoliosis and degenerative changes involving the mid to upper thoracic vertebrae, with degenerative disc disease of the thoracic spine and very mild thoracic scoliosis diagnosed.  

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), lumbosacral strain (DC5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Significantly, VA examinations and the VA and private treatment records do not evidence that the Veteran suffers from those conditions.  In regards to intervertebral disc syndrome (DC 5243), while the RO initially rated this disability under this particular diagnostic code, it has most recently changed the diagnostic code to that of DC 5242 in the February 2010 rating on appeal.  The Board finds that the evidence pertinent to this appeal, to include the most recent evidence, does not reflect the presence of an intervertebral disc syndrome (IVDS).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.  

The Board finds that Diagnostic Codes 5003 and 5010, however, do not provide a basis for an increased rating in this case.  The thoracic vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Accordingly, the evidence does not support a higher rating than the 10 percent rating currently in effect under either DC 5003 or DC 5010.  38 C.F.R. § 4.71a, DC 5003, 5010 (2012).  Further the evidence reflects that his thoracolumbar spine range of motion falls in the noncompensable range, and there is no evidence of occasional incapacitating exacerbations. 

The Board will look to the General Rating Formula for Diseases and Injuries of the Spine, which assigns a 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012). 

Turning to the evidence of record, the report of a December 2009 VA examination included an orthopedic and neurological examination.  The neurological portion of the examination yielded no evidence of sensory deficits in either the thoracic (T1) or lumbosacral spine (L1-5, S1).  The test modalities used to support this finding included vibratory sense, light touch and position sense.  He had normal reflexes throughout, no evidence of pathological reflexes.  He had no evidence of IVDS with chronic or permanent nerve root involvement.  There were no limits on his usual occupation or activities of daily living.  

The orthopedic portion of the December 2009 VA examination revealed the Veteran reported being able to walk without limitations or falls due to his spinal condition.  He had no evidence of fatigue, spasm, reduced motion, paresthesias, numbness or weakness.  He also had no bowel, bladder or other genitourinary manifestations.  His subjective reports of pain were of pain located in the mid back occurring once a day of 2 hours duration.  He described the pain as localized and mild, with spontaneous onset and relief.  Tylenol also relieved the pain, and he could function with medication.  He had no loss of motion or functional impairment with flare-ups.  He received no treatment and had no history of hospitalization or surgery.  He had no incapacitating episodes in the past 12 months.  The only functional impairment was described as his having to use more caution in some physical activities.  

The range of motion of the thoracolumbar spine was shown to be full motion with 90 degrees flexion, and the remainder of motions in all planes were all 30 degrees.  He had no additional limitations due to fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position, with symmetry on appearance and on motion.  His spinal curvature was normal.  The examination yielded no evidence of radiating pain non movement.  He had no muscle spasm.  There was tenderness noted as in the interscapular region.  His spinal contour remained preserved despite the tenderness.  He had no evidence of tenderness, guarding or weakness.  His muscle tone and musculature were normal.  His straight leg raisings bilaterally and Lasegue's testing were normal.  He had no evidence of muscle atrophy.  There was no evidence of thoracolumbar spine ankylosis.  

For the VA established diagnosis of thoracic spondylosis with associated DDD and scoliosis, there was no change in the diagnosis.  At this time his condition was active, with subjective factors of stiffness and pain in the mid back.  The objective factors were tenderness in the interscapular region.  Again no evidence of IVDS was shown.  There were no limits on his usual occupation or activities of daily living shown from the orthopedic and neurological examinations of December 2009.  

The VA treatment records revealed that in March 2010 he was seen by primary care for pain between the shoulder blades in his back, with X-rays described as essentially negative.  He gave a history of having been diagnosed with a little scoliosis by a chiropractor, and was interested in receiving VA treatment for back pain.  He described the pain as tending to worsen when he did a lot of moving of the back or arms.  He denied radiation and denied significant low back pain.  Examination of the extremities revealed normal motion and sensation and neurologically he was intact.  His gait and reflexes were normal.  The impression was thoracic spine pain.  

He was referred to physical medicine and rehabilitation (PM & R), with a July 2010 note from this revealing the Veteran to point to his mid to upper back (thoracic spine) as the location of his pain.  It bothered him at various times, but was worst at the end of the day.  He related a history of treatment including with chiropractic treatment, and exercises, and also had been prescribed a shoe lift for leg length discrepancy with the right leg being shorter.  He notably denied radicular pain down any extremities, and also denied any issues with his bowel or bladder.  Examination revealed a forward head posture with protracted scapulae.  He had some decreased motion in the mid thoracic spine on rotation and side bending, but no specific measurements were made.  He had no tenderness to palpation noted on the spinous or paravertebral process.  Examination was noteworthy for the right ileum being higher than the left.  The assessment was mid thoracic pain due to poor posture of the head, neck and shoulder.  Also noted was the leg length discrepancy.  

A September 2010 PM & R follow-up indicated that he was feeling better since his last visit, and discussed various treatment modalities he was currently using.  He was noted to be quite active, and ran 30 minutes on a treadmill 3 times a week.  Examination revealed his posture to be slightly improved from earlier, but he still had a forward head posture.  There was no tenderness of the thoracic spine to palpation.  His pelvis was noted to be level with shoe inserts on the right.  The impression was improved upper thoracic pain and posture.  Plans were discussed to introduce more dynamic strengthening exercises to include tai chi, yoga and trail running.  

VA treatment records from 2011 to 2012 continued to show treatment for back problems shown to be mild in nature.  In May 2011, he presented for scheduled follow up care of various medical problems.  He previously treated with a private primary physician for most of his needs but now he treated at this VA facility.  He says he has been doing well.  He indicated that treatment at the PM & R for his back pain gave him quite a bit of help and currently his back symptoms were described as minimal.  Neurological findings were unremarkable with normal  sensory and motor in all extremities.  He had normal gait and reflexes.  No significant findings for the back were reported.  The impression was chronic back pain.  He reportedly was doing much better since he saw physical therapy and the PM & R physicians.  He was found to currently not need any other intervention.  On a February 2012 follow-up primarily for ear problems, his musculoskeletal findings revealed a normal muscle tone without spasms/fasciculation's or tenderness.  His range of motion in both upper and lower extremities were normal.  Neurologically, no focal deficits were noted.  The impression was of chronic back pain due to leg length inequality that was controlled with shoe inserts.  

An April 2012 sick/urgent issue note described the Veteran as having pain in the center of his back a couple days ago that tended to go away and return.  In a May 2012 follow-up for his medical problems again revealed that he mostly saw the VA for treatment he used to receive from a private medical provider.  He reported that he has been doing well and again described his treatment by the PM & R for his back pain as having given him quite a bit of help and currently his symptoms were minimal.  Examination again revealed normal sensory and motor in all extremities in addition to normal gait and reflexes.  The impression was chronic back pain.  He reportedly did not currently need any other intervention.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5335-5243, Note 2.

In consideration of the evidence on file, under the general rating formula for diseases of the spine, a disability rating in excess of 10 percent is not warranted. On examination in December 2009, his range of motion was full, including on repetitive motion, with 90 degrees flexion and a combined motion of 240 degrees, all without pain.  The only mention of any limited motion is shown in a July 2010 VA PM & R record which reported "some" decreased motion in the mid thoracic spine on rotation and side bending, without quantifying the extent of motion loss.  

Subsequent records in May 2011 and April 2012 make no mention of any limited spine motion, but tend to describe the Veteran's thoracic spine condition as resulting in only minimal symptoms, not requiring any medical intervention.  Functionally, he is not shown to have restrictions that would contemplate a higher rating, as he was noted to be active in running on a treadmill, with a September 2010 PM & R follow-up recommending he undertake a more intense exercise program including tai chi, yoga and trail running.  Such activities contemplate a certain flexibility of the spine.  

Taking into consideration the objective findings of the December 2009 examination and the VA treatment records, a 20 percent disability rating is not warranted, as range of motion findings do not reflect forward flexion of the thoracolumbar spine of 60 degrees or less, nor is his combined motion shown to be not greater than 120 degrees, and there have been no findings of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While some postural abnormalities were noted in the VA treatment records from July 2010 which described his posture as poor with the head forward, by September 2010 it had improved somewhat with the use of orthotic shoes.  By the time the records from 2011 to 2012 were written, no significant postural abnormalities were reported.  The Veteran's gait has consistently been shown to be normal in the December 2009 examination and the records from 2010 to 2012.  As such, based on these objective findings, the Veteran's disability does not meet the criteria for a 20 percent disability rating.

As previously noted, the Veteran's spine disability is not presently shown to meet the criteria for rating intervertebral disc syndrome.  Of note, there have been no findings of spasms or neurological symptoms such as radicular, bowel or bladder impairment.  The December 2009 examiner specifically commented that there are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The treatment records subsequent to this examination likewise revealed no evidence of an intervertebral disc syndrome, with the July 2010 PM & R record showing the pain to be localized to the Veteran's his mid to upper back (thoracic spine), without subjective complaints of radiation and no neurological deficits shown.  Other records from 2010 to 2012 also reflect no objective or subjective complaints suggestive of any intervertebral disc syndrome with neurological involvement.  Likewise, there is no evidence that the Veteran had incapacitating episodes of at least 2 weeks but less than 4 weeks. At the December 2009 VA examination, the Veteran denied incapacitating episodes, and none of the other medical evidence pertinent to this matter suggest any incapacitating episodes requiring bedrest in the past 12 months.  

Thus, the objective findings and subjective complaints do not meet the criteria for a disability rating in excess of 10 percent under the General Rating Formula, or any other potentially pertinent criteria.  

The regulations explicitly take pain upon motion into account, and the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10 , 4.40, 4.45 would warrant a higher rating.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  There was no evidence of significant function loss due to pain, and the Veteran did not exhibit weakened movement, excess fatigability, or lack of endurance with repetitive movements in the December 2009 VA examination, or shown elsewhere in the record.  Thus the Board finds that the currently assigned 10 percent disability rating adequately compensates him for any such symptoms and any functional loss in this case.

The Board has considered the assertions by the Veteran that he is entitled to a higher rating for his cervical spine disability. The Veteran is competent and credible to attest to the exhibited symptoms in his thoracic spine. However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for the thoracic spine spondylosis is not warranted.

In reaching this decision, the Board notes that the Veteran does not claim that his thoracic spine spondylosis renders him unemployable.  As previously noted, he continues to be employed.  Therefore, consideration for entitlement to a total rating based in individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Rating

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The record does not reflect that the Veteran's thoracic spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria used to evaluate the Veteran's service-connected thoracic spine disability reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, DC 5242, General Rating Formula, reasonably describe the Veteran's spine disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For this reason, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


ORDER

An increased rating for spondylosis of the thoracic spine, with associated degenerative disc disease and scoliosis, currently rated as 10 percent disabling is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


